Citation Nr: 0825539	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  05-08 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disability.

2.  Entitlement to service connection for residuals of a head 
injury, including headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1954 to 
June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.  

The issues before the Board today were remanded in February 
2007 for further evidentiary and procedural development.  
This was accomplished, and the Board concludes that it may 
proceed with a decision at this time.  The issue of 
entitlement to service connection for a nervous disorder was 
also remanded in February 2007; by rating decision dated in 
April 2008, service connection was awarded for dementia, not 
otherwise specified, with paranoid psychosis.  This 
represents a full grant of benefits sought.  Therefore the 
Board no longer has jurisdiction over this issue.

In July 2008, the Board found that good or sufficient cause 
was shown under the provisions of 38 U.S.C.A. § 7107and 
38 C.F.R. § 20.900(c) for this appeal to be advanced on the 
Board"s docket.


FINDINGS OF FACT

1.  The competent evidence of record fails to demonstrate 
that a chronic back disability manifested during service or 
for many years after service; any current chronic back 
disability is not related to the veteran's active military 
service.

2.  The competent evidence of record fails to demonstrate 
that the veteran has any residuals of a head injury, 
including headaches, that are related to his active military 
service.



CONCLUSIONS OF LAW

1.  A chronic back disability was not incurred in or 
aggravated by the veteran's active military service, nor may 
it be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  Residuals of a head injury, including headaches, were not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  Letters sent to the 
veteran in April 2004 and March 2007 expressly told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, 18 Vet App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in April 2004 and March 2007 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, these letters 
advised the veteran what information and evidence was needed 
to substantiate the claims decided herein.  The letters also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2007 letter provided this notice to the 
veteran.  

The Board observes that the April 2004 letter was sent to the 
veteran prior to the July 2004 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
veteran's claims.  Nevertheless, the Board finds this error 
nonprejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the March 2007 letter fully complied with the requirements of 
38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, 
supra, and after the notice was provided the case was 
readjudicated and an April 2008 supplemental statement of the 
case was provided to the veteran.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service treatment records are associated with 
the claims folder, as well as all relevant VA and non-VA 
treatment records.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claims.  Finally, the veteran 
was afforded a VA examination with respect to both issues 
decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

I. Chronic Back Disability

The veteran seeks service connection for a back disability.  
He contends that such disability was incurred during service 
when he fell off the back of a truck.  The competent medical 
evidence of record demonstrates that the veteran has been 
diagnosed post-service with degenerative joint disease of the 
lumbosacral spine.  See July 2007 VA Examination Report.  

The veteran's service treatment records reflect treatment for 
injuries to the right thigh and chest in January 1956 
following an incident in which the veteran reported falling 
out of a truck.  No mention is made of any injury to the 
veteran's back; the diagnosis is contusion of the right thigh 
and right side of the chest.  Similarly, the veteran's March 
1956 service separation examination fails to denote any 
clinical abnormalities of the back.  The only defect noted is 
strain in the abdominal region.  The Board observes that the 
veteran was evaluated for separation three months prior to 
being discharged.  Following his March 1956 evaluation, the 
veteran reported complaints related to a back ache.  See Sick 
Call Record dated May 5, 1956.  At such time, the veteran 
indicated that he had been carrying a heavy load for the past 
four days; the diagnosis was strain of the lower back 
muscles.  There is no additional treatment for back problems, 
nor was the veteran re-evaluated prior to separating from 
service.  However, the veteran did complete a statement in 
June 1956 indicating that there had been no change in his 
physical condition since his March 1956 physical examination 
with the exception of a face rash.  

Though not dispositive of his claim, the Board observes that 
the lack of evidence of a chronic back disability during 
service weighs against the veteran's claim.  See 38 C.F.R. 
§ 3.303(a).  Similarly, the absence of a diagnosed disability 
shortly after service, including degenerative joint disease, 
weighs against his claim.  See 38 C.F.R. § 3.303(b).  
Moreover, it forecloses the opportunity to award service 
connection on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 
1112, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007) (certain chronic disabilities, such as 
degenerative joint disease, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service).  

The Board acknowledges the veteran's own lay assertions that 
he has had back problems beginning in service.  In this 
regard, the veteran as a layperson is competent to report 
symptoms such as back pain.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (laypersons are competent to speak to 
symptomatology when the symptoms are readily observable).  
However, weighing against his own lay statements is the 
contemporaneous medical evidence of record, which fails to 
demonstrate complaints, diagnosis, or treatment for back 
problems for many years after service separation.  Moreover, 
the veteran is not competent to state that his claimed back 
pain constitutes a diagnosed chronic disability; only a 
medical professional may provide such evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The first documented complaints of back problems are a 
January 1977 private treatment record.  Emerson A. North 
Hospital Treatment Record dated January 3, 1977.  The veteran 
was admitted for an acute psychotic episode, and although he 
did not specifically complain of back problems, mild back 
pain was noted on palpation during the physical examination.  
The examining physician indicated that the veteran's 
discomfort did not appear to be related to any specific 
pathology; no diagnosis was provided.  Following this 
notation, there is no evidence of back complaints until May 
2005.  See Dr. Pordy Treatment Report dated May 24, 2005.  
Dr. Pordy's treatment report states that the veteran 
sustained a back injury during service and has had back pain 
ever since.  The Board has carefully reviewed the veteran's 
post-service medical records, including treatment records 
from Dr. Pordy for the period from June 1984 through October 
1985.  However, it finds no mention of any back-related 
complaints let alone a diagnosed chronic back disability.  
Rather, the first competent medical evidence of a diagnosed 
back disorder is the July 2007 VA examination report that 
provides a diagnosis of degenerative joint disease of the 
lumbosacral spine based on X-ray evidence.  

In the absence of any competent evidence of an earlier 
diagnosis, the Board finds that despite earlier complaints of 
back pain, the first competent evidence of a diagnosis is 
2007.  This is more than fifty years since service.  Such 
significant lapse in time weighs heavily against this claim.  
The Board notes that it may, and will, consider in its 
assessment of a service connection claim the passage of a 
lengthy period of time wherein the veteran has not complained 
of the maladies at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  

As for Dr. Pordy's medical opinion that the veteran's back 
problems are due to an in-service injury, the Board observes 
that there is no indication from this opinion how long Dr. 
Pordy has been treating the veteran for his reported back 
claim.  As noted above, none of Dr. Pordy's treatment records 
mention back problems.  Moreover, the May 2005 opinion fails 
to discuss what medical or lay evidence, if any, Dr. Pordy's 
etiological opinion is based upon.  

The veteran was evaluated in July 2007 for the specific 
purpose of determining the etiology of his claimed back 
disability.  The July 2007 examination report is associated 
with the claims folder and shows that after an interview with 
the veteran, examination, and review of the claims folder, 
the veteran was diagnosed as having degenerative joint 
disease of the lumbosacral spine.  As for the issue of the 
etiology of this disease, it was the examiner's professional 
opinion that the veteran's degenerative joint disease is 
consistent with aging, and is therefore not related to 
service.  Moreover, the examiner noted that the veteran's 
January 1956 truck injury involved only a contusion of the 
right thigh and chest, and that his current back complaints 
are not consistent with such an injury.  

The Board finds that with respect to the evidence presented, 
greater weight is to be accorded to the findings of the July 
2007 VA examination report.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches).  In looking at 
the findings of the July 2007 VA opinion and the May 2005 Dr. 
Pordy opinion, the Board observes that the VA examiner 
interviewed and examined the veteran in addition to reviewing 
the veteran's complete claims file, including all relevant 
service and post-service medical records.  Moreover, Dr. 
Pordy's statement that the veteran has back pain existing 
since service, without providing a diagnosis, explanation or 
objective findings, is too equivocal and lacking in 
specificity to support an affirmative decision on the merits.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the 
record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).

The Board acknowledges the veteran's contentions that he has 
a current back disability beginning in service.  This 
determination, however, is not a matter for an individual 
without medical expertise.  See Espiritu, supra.  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the competent medical evidence of record, 
which fails to show that he has a current chronic back 
disability that is related to military service.  A competent 
medical expert made this opinion and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Thus, with consideration of the veteran's service treatment 
records, the probative VA examiner's report, the length of 
time following service prior to a recorded diagnosis of a 
chronic back disability (degenerative joint disease), and the 
absence of a probative medical opinion suggesting a causal 
link to the veteran's service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a chronic back disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Residuals of a Head Injury

In addition to asserting a chronic back disability as a 
result of an in-service fall, the veteran filed a claim of 
entitlement to service connection for residuals of a head 
injury incurred during this fall.  Specifically, the veteran 
reported daily headaches at his July 2007 VA examination.  

The veteran's service treatment records, including the 
January 1956 treatment record pertaining to the fall, fail to 
mention a head injury.  Rather, as previously discussed, the 
only complaints at the time of the incident included 
contusions of the right thigh and chest.  Moreover, although 
the veteran's service treatment records show that he 
complained of a headache following the accident in February 
1956, it is diagnosed as part of a "common cold."  There is 
also another documented headache complaint in October 1955; 
the veteran also complained of feeling weak and sick at the 
time, but no diagnosis is provided.  Finally, the veteran's 
March 1956 separation examination and June 1956 statement 
fail to demonstrate any clinical abnormalities related to an 
in-service head injury, including headaches.  

Though not dispositive of his claim, the Board finds the 
absence of any mention of a head injury during service weighs 
against the veteran's claim that he has any current residuals 
of such claimed injury.  Moreover, the lack of evidence of a 
diagnosed neurological disability, such as headaches, also 
weighs against his claim that he is entitled to service 
connection for this disability.  See 38 C.F.R. § 3.303(a).  

Shortly after service separation, there is no competent 
medical evidence of neurological complaints, including 
headaches.  Rather, the first documented evidence of headache 
complaints is a January 1977 treatment record from Emerson A. 
North Hospital.  Emerson A. North Hospital Treatment Record 
dated January 3, 1977.  The veteran's records show that he 
was admitted for an acute psychotic episode on January 1, 
1977, and that during his physical examination he complained 
of a history of headaches "which he called migraines."  Id.  
The diagnosis provided is "headaches of unknown etiology."  
The veteran's remaining post-service treatment records show 
continued complaints of "occasional headaches, " with no 
indication of a chronic diagnosis or an etiology.  See e.g., 
Dr. Pordy Treatment Record dated June 16, 1984; Treatment 
Report by M.F. Hartings, Ph.D., dated August 13, 1985. 

In addition to the contemporaneous medical evidence of 
record, the veteran submitted a treatment report from Dr. 
Pordy in May 2005 stating that the veteran sustained a head 
injury while in service and has had headaches ever since.  
Dr. Pordy Treatment Report dated May 24, 2005.  As with Dr. 
Pordy's opinion regarding the veteran's back, this opinion 
fails to discuss what medical or lay evidence, if any, the 
conclusions are based upon.  The Board notes that the 
earliest mention of headaches in Dr. Pordy's contemporaneous 
treatment records is June 1984, nearly thirty years following 
the veteran's separation from service.  Thus, it is not clear 
how he determined that the veteran's headaches were the 
result of an in-service head trauma and had persisted 
continuously since service.

In August 2007, the veteran underwent physical and 
neuropsychological evaluation by VA for the specific purpose 
of determining what, if any, residuals of a head injury the 
veteran might have and the etiology of any residuals found.  
Both examination reports are of record and show that these 
evaluations included an interview with the veteran, an 
examination of the veteran, and a review of the claims 
folder.  

The July 2007 VA examination report indicates that the 
veteran has tension headaches.  It was the VA examiner's 
professional opinion, however, that such headaches were not 
related to the veteran's service, in part, because there is 
no evidence of an in-service head injury.  No other potential 
residuals of a head injury were identified.  The August 2007 
VA neuropsychological examination report also states that 
there is no evidence in the veteran's service treatment 
records of an in-service head trauma.  However, the VA 
examiner notes the veteran's in-service headaches (pre- and 
post-fall), and states that his complaints represented the 
prodromal phase of an organic developing pathology.  The 
diagnosis provided in the report is dementia, not otherwise 
specified.  

Although the July 2007 and August 2007 VA examiners appear to 
disagree about the etiology of the veteran's current 
headaches and any relationship to service, the Board observes 
that neither medical opinion supports an award of service 
connection.  In this regard, the July 2007 VA examiner found 
that the veteran currently suffers from tension headaches 
that are not related to his in-service complaints or service 
generally, including a claimed head trauma.  Conversely, the 
August 2007 VA examiner found the veteran's in-service 
headache complaints to be manifestations of a developing 
psychiatric disability, namely, dementia.  

The August 2007 neuropsychological opinion appears to raise 
the issue of whether the veteran's current headaches may be 
related to his service-connected dementia, thereby warranting 
service connection on a secondary basis.  See 38 C.F.R. 
§ 3.310 (2007).  However, a closer examination of this 
opinion reveals that the VA examiner only noted the veteran's 
in-service headaches to be part of the prodromal phase of the 
veteran's dementia and not part of his current disability.  
Additionally, there is no statement by the VA examiner that 
the veteran's in-service headaches represented a chronic 
pathology nor is there any indication that the veteran's 
current headaches are in any way related to his service-
connected dementia.  

The Board finds that with respect to the evidence presented, 
greater weight is to be accorded to the findings of the July 
2007 and August 2007 VA examination reports.  See Hayes, 
supra; see also Guerrieri, supra.  In looking at the findings 
of the July 2007 and August 2007 VA opinions and the May 2005 
Dr. Pordy opinion, the Board observes that both VA examiners 
interviewed and examined the veteran in addition to reviewing 
the complete claims file, including all relevant medical 
records.  Moreover, Dr. Pordy's statement that the veteran 
has headaches existing since service, without providing any 
explanation or objective findings, is too equivocal and 
lacking in specificity to support an affirmative decision on 
the merits.  See Miller, supra.  

The Board acknowledges the veteran's assertions that he has a 
current disability beginning in service.  This determination, 
however, is not a matter for an individual without medical 
expertise.  See Espiritu, supra.  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the competent medical evidence of record, which does not show 
that the veteran has residuals of a head injury, including 
headaches, related to his military service.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin, supra.

With consideration of the veteran's service treatment 
records, the probative VA examination reports, and the 
absence of a probative medical opinion suggesting a causal 
link to the veteran's service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for residuals of a head injury, 
including headaches.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a chronic back 
disability is denied.

Entitlement to service connection for residuals of a head 
injury, including headaches, is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans" Appeals




 Department of Veterans Affairs


